Citation Nr: 1727296	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a temporary total evaluation for a period longer than from June 28, 2010, to August 30, 2010, due to a service-connected disorder requiring convalescence.

4.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating actions of April 2008, October 2010, September 2011, and February 2014 from the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama.  Specifically, the 2008 rating decision denied the Veteran's claim for a TDIU; the 2010 rating decision adjudicated the award involving a temporary total rating; the September 2011 rating decision denied entitlement to service connection for bilateral hearing loss; and the February 2014 rating decision denied entitlement to service connection for PTSD.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues involving hearing loss, PTSD, and a TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot surgery on June 21, 2010, resulted in severe post-operative residuals that, as likely as not, required convalescence until January 28, 2011.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an extension to January 28, 2011, for the assignment of a temporary total rating based on the need for convalescence after surgery have been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.30 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims, hereinafter the Board, that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2014) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case along with supplemental statements of the case and various notice letters have notified the Veteran of any type of evidence needed to substantiate his claim.

Extension of Temporary Total Evaluation

Under VA regulations, a temporary total disability evaluation (100 percent rating) will be assigned if treatment of a service-connected disability resulted in surgery necessitating:

* at least one month of convalescence; 
* surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, applications of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); 
* or immobilization by cast, without surgery, of one major joint of more.

See 38 C.F.R. § 4.30(a)(1)(2)(3) (2016).  Extensions of one, two, or three months beyond the initial three months may be granted under paragraph (a)(1), (2), or (3) of this section.  See 38 C.F.R. § 4.30(b)(1).  Extensions of one or more months up to six months beyond the initial six months period may be granted under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(1).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), defined convalescence as "the state of recovery following an attack of disease, a surgical operation, or an injury".  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation, pursuant to 
38 C.F.R. § 4.30, is to aid the Veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. Section 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden at 430.  

On June 21, 2010, the Veteran underwent surgery on his left foot, specifically a modified Austin bunionectomy as well as additional surgeries to additional toes not relevant to the current claim.  The foot was wrapped, he was given medication for treatment and pain, a surgical shoe, crutches, and he was told to keep the surgical area dry.  He was discharged from hospital on the same day of the surgery.  

Four days after the surgery, the Veteran indicated that he had been having problems walking with just his cane and had called earlier in the week to pick up some crutches.  His pain was 9 out of 10, but was controlled with medication.  He had been elevating the foot using 2 pillows.  In July 2010, the Veteran stated that it felt like a pin was sticking him and he was getting sharp pain in the left foot following the surgery.  The foot felt funny and he rated his pain as 9 out of 10.  The Veteran arrived wearing a surgical shoe on the left foot and an ambulatory shoe on the right foot.  On examination, there was moderate swelling of the left foot.  One week later in July 2010, the Veteran again was seen for a follow-up examination.  The Veteran reported using a surgical shoe for walking at home.  He was directed to return in 2 weeks to discuss whether he could be changed to greater weight-bearing status.  Perhaps significantly, x-rays showed that the capital (distal) fragment that had been affixed during the bunionectomy appeared to have migrated in an abducted position and appeared shorter compared to immediate post-operative x-rays.  During an August 2010 follow-up appointment 6 weeks after surgery, the Veteran appeared on crutches which he was using properly compared to earlier visits.  The dressing at the surgical site was intact, but there was noted moderate edema.  September 2010 x-rays showed a mild pes planus deformity with postsurgical changes of the head of the first metatarsal and overlying soft tissue swelling.

Multiple October 2010 VA treatment records noted the continued to use of crutches and a surgical shoe on the left foot.  On examination, there was moderate pain on palpation of any site on the left foot, although the treatment provider noted that an accurate examination was difficult due to the Veteran's apprehension level.  His symptoms were the same as prior to the surgery.  The treatment provider indicated that the problem appeared to be secondary to the original problem and not related to symptom intervention (i.e. the June 2010 surgery).  As such, the Veteran was removed from the post-operative clinic and returned to general status for ongoing treatment.

Based on the evidence of record, in an October 2010 rating decision the RO granted the Veteran a 100 percent disability rating from June 28, 2010, to August 30, 2010, due to convalescence.  The letter accompanying the rating decision was signed by the Veterans Service Center Manager, which the Board concludes demonstrates that the Service Center Manager declined to award a temporary total rating beyond the one month provided, to include beyond the six month extension awarded herein.  As such, referral for consideration of an extension of the temporary total rating is not necessary.

In his subsequent notice of disagreement, the Veteran claimed that he was still in pain, was still dependent on crutches, and could not put all of his weight on his foot.  He asked that the temporary total rating be extended until such time that he could pull all of his weight on the foot and until the pain in the foot subsided.  

In late November 2010, the Veteran continued to report significant pain.  He had been placing minimal weight on the left heel and reported that the pain was too great when attempting full weight bearing.  The Veteran was noted to be wearing a multipurpose shoe and ACE wrap on the left foot and using crutches to aid in ambulation.  On examination, the incision sites were well healed, but there was significant pain to palpation at the incision sites of the first metatarsal and fourth interspace.  X-rays showed adduction and plantarflexion of the capital (distal) fragment of the bunion procedure.  The assessment was 5 month status post metatarsal bunionectomy with no improvement with pain.  The Veteran was directed to continue weight bearing in the surgical shoe to tolerance and otherwise continue non-weight bearing with crutches.  An addendum from the VA staff podiatrist agreed with the foregoing and suggested that the Veteran might benefit from custom foot orthoses with the first metatarsophalangeal joint cut out to offload the plantarflexed capital (distal) fragment and/or a shoe with a recess to offload the area.

A December 2010 VA treatment record noted that the Veteran had been prescribed shoes for comfort and crutches to assist with walking with little or no stepping on the left foot as pain was mainly in the left big toe.  The treatment provider recommended that the primary care provider consider lab work and medication assistance for pain control.

In a January 2011 statement, the Veteran indicated that he still used crutches to move around and was still in a surgical shoe for his left foot.

A January 28, 2011, VA treatment record indicated that the Veteran was "considered released medically from his post-operative status for surgical intervention performed on left foot on June 21st, 2010."  He was told to return to the local VA podiatry clinic on an as-needed basis.

Subsequent records have included ongoing complaints of left foot pain and related problems.  In his October 2012 VA Form 9, the Veteran indicated that he continued to wear a post-op boot on his left foot and had to use a walker with wheels to walk for any prolonged distance.  An August 2013 private treatment record documented the Veteran's contention that a nerve was cut during the June 2010 bunionectomy, which was not documented in the operation report and was the cause of his ongoing left foot problems.  VA records document the Veteran's continued use of a walker with wheels (or rollator) and special shoe for the left foot.  

Thus, the evidence demonstrates that the Veteran continued to use crutches to reduce or eliminate weight bearing as part of his convalescence from surgery through January 28, 2011, at which time it was determined that he had reached maximum medical improvement in regards to his recovery from the June 2010 bunionectomy.  As such, the Board concludes that the Veteran's period of convalescence from his June 2010 surgery ended on January 28, 2011.  In light of the foregoing, the Board finds that an additional 5-month extension beyond the initial period  through January 31, 2011, of the Veteran's temporary total rating under 38 C.F.R. § 4.30 is warranted.

The Board concludes that an extension beyond that date is not warranted.  Although the Veteran continued to use crutches, a surgical boot, and/or walker from January 28, 2011, the medical evidence clearly demonstrates that the use of such assistive devices was not for the purpose of recovery from the June 2010 bunionectomy, but instead constituted a potentially permanent worsening of the overall left foot condition compared to the period prior to the surgery.  Recovery from the effects of surgery does not necessarily require a successful surgical outcome or correction of all pre-surgical deficits that in this case included skin lesions and toenail disease.  The Veteran's sustained foot disability is contemplated in a 50 percent rating that is not on appeal. The January 28, 2011, VA treatment record released the Veteran from treatment without any appointment for follow-up and he was directed to seek treatment as needed.  As the Veteran had reached maximum medical improvement, he was not recovering or "convalescing" from his June 2010 surgery at that point.  The Board recognizes that the Court in Felden concluded that the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30; however, as discussed above the evidence clearly establishes that the Veteran's convalescence from his June 2010 bunionectomy ended no later than January 28, 2011, and the Board finds that the Veteran's TDIU claim remanded below will ultimately fully address the Veteran's employment capacity for the period from that date.

In summary, given the foregoing medical evidence reflecting that the Veteran's left foot surgery residuals required the use of crutches and/or a surgical boot for ambulation until he was found to have reached maximum medical improvement for the purposes of recovery from his surgery on January 28, 2011.  As such, the Board finds that an additional 5-month extension (for a total of 6 months) of the Veteran's temporary total rating under 38 C.F.R. § 4.30 is warranted.  


ORDER

An extension of the temporary total disability rating based on the need for convalescence through January 31, 2011 is granted, subject to the laws and regulations controlling the award of monetary benefits.  


REMAND

The Veteran has claimed that while he was attending basic training, he was physically assaulted by his Sergeant Instructor.  He asserts that as a result of this incident, he developed PTSD from which he continues to suffer.  

The Board first notes that after the Veteran submitted his claim for benefits, a duty to assist letter was sent to the Veteran in December 2013.  In that letter, the Veteran was asked to provide additional information concerning his PTSD.  However, the letter used by the VA was one that is sent to applicants who are applying for PTSD benefits based on combat related stressors.  If an appellant is claiming that his PTSD is due to a military assault, a different notification and assistance letter is sent to the applicant.  Because said letter informing the Veteran on the evidence that he may submit in order to support his claim has not been provided, the claim will be returned to the agency of original jurisdiction so such a letter may be provided.  

Additionally, the record shows that a portion of the Veteran's service personnel records were obtained and included in the file.  However, VA has not contacted the Department of Defense to discover whether the drill instructor claimed by the Veteran to be his assailant was stationed at the Veteran's basic training location and whether that same individual was attached to a unit that would have come in contact with the Veteran during the time in question.  The VA has also not asked the Department of Defense as to whether the claimed individual was involved in any other assault cases/claims while he was a drill instructor.  Because this information has a bearing on the validity and credibility of the Veteran's claim, the claim will be returned to the AOJ so that further development on this matter may be accomplished.  

Also of note is a private medical record of September 2013 that shows a diagnosis of PTSD.  No additional information concerning the diagnosis is reported on the record.  The Veteran has asserted that not only did his private doctor diagnosis him with PTSD but that he has subsequently received treatment for the disorder through the VA medical system.  Despite this assertion, the record does not show that a medical examination has been accomplished by a VA doctor who has been able to review the Veteran's entire file, including any information on the purported assault stressor.  As such, it is the conclusion of the Board that the claim should be returned so that further medical development of the claim may be accomplished.  Such development will ensure that the Board has a complete record before it, including medical information confirming the etiology of the purported disorder, whether such a disorder currently exists, and if such a disorder is related to an inservice event or post-service events.  

With respect to the issue of entitlement to service connection for bilateral hearing loss, the record shows that the Veteran was scheduled for a VA audiological examination in December 2010.  However, the Veteran was unable to complete that examination due to "pain" in the left ear.  In a July 2016 statement, the Veteran's representative formally requested that another VA examination be scheduled for the hearing loss claim.  As the prior examination was incomplete and there is evidence that the Veteran could complete an examination if scheduled, the claim will be remanded to afford the Veteran the opportunity to appear at another VA audio examination.  

In addition, the issue of TDIU is inextricably intertwined with the claims for entitlement to service connection remanded herein.  A positive decision on one or both of the above claims could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service-connected disability would provide an additional avenue for an allowance.  As such, the issue of entitlement to TDIU must also be remanded pending adjudication of the remanded issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and inform him that, in conjunction with his PTSD physical assault claim, he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" pursuant to 38 C.F.R. § 3.304 (f)(3).  A copy of the correspondence should be included in the electronic claims file for review.

2.  The AOJ should also request that the Veteran provide another written statement concerning his reported assault, including information as to the approximate date of the incident (month and year if possible), the name of the offending party, whether any official complaints or military police reports were filed and whether he told other people of the assault around the time that it happened.  A copy of all letters should be included in the electronic claims file for review.

3.  Upon receipt of the any response from the Veteran to the above inquiry, the AOJ should send those answers, along with the other statements made by the Veteran, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The AOJ should ask each of the units whether they can confirm the presence of the Veteran, his duties, and any event he comments thereon.  Moreover, if in the statement the Veteran provides any names of individuals who may have been a witness or who may have been the putative assailant, the AOJ should request from NPRC confirmation of the individual's presence during the time in question.  Any obtained evidence should be included in the electronic claims file for future review.

4.  Following the above, the AOJ must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The AOJ must specifically render a finding as to whether the record establishes the existence of a stressor or stressors to include the stressor of a personal physical assault.  In reaching this determination, the AOJ should address any credibility questions raised by the record. 

5.  The AOJ should contact the Veteran and ask that he identify all sources of medical treatment received since January 2008 to the present for any disabilities that are the subject of this remand action (hearing loss and PTSD), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the electronic claims file) should then be requested.  Any response received should be memorialized in the Veteran's electronic claims file.  All records obtained should be added to the electronic claims file.  If requests for any private treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2016).

6.  After the above steps are complete, the AOJ should then arrange for a psychiatric examination of the Veteran.  If possible, the examination should be accomplished by a medical doctor and not a nurse or physician's assistant.  The electronic claims file should be made available and reviewed by the examiner.  The examiner should diagnose all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should reconcile that determination with evidence of record showing that the Veteran has been diagnosed as having PTSD. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any found psychiatric disability is related to or was caused by the Veteran's service.  In rendering the opinion, the psychiatric examiner is requested to review the Veteran's service treatment records, service personnel records, and the other evidence of record for the purpose of determining whether the records support his contentions that he was personally assaulted in service.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The report of the examination should include a complete rationale for all opinions expressed.  

7.  The Veteran once again should be afforded a VA audiological examination that should be accomplished by an otolaryngologist, if possible.  The electronic claims file should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the Veteran.

After reviewing the file, the examiner must state whether the Veteran reports a continuity of hearing problems since service and acknowledge such statements made by the Veteran, if any, in offering the opinion.  If the Veteran does not have a bilateral hearing loss disability, as contemplated by 38 C.F.R. § 3.385 (2016), the examiner should indicate as such.  The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his previously conceded acoustic trauma in service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

If the examiner concludes that the Veteran's bilateral hearing loss was not caused by inservice acoustic trauma, the examiner must provide a detailed analysis for this conclusion.  

8.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of benefits for each of the issues is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


